DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,859,747 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 6, 7, 9-11, 13 and 14 would be allowable if the Double Patenting Rejections were overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
While Sugiyama et al. (US PGPub 2015/0077972 A1) teaches a tapered fluorescent member with low index of refraction layer 6 and reflection film 4, the prior art does not teach or suggest the claimed white light generating device including the heat dissipation substrate comprising a protrusion and groove, wherein the low refractive-index layer and the reflection film cover a side wall surface and bottom wall surface of said groove and are continuous with the side surface corresponding layer/film.  This continuous connection into the groove allows an additional for a path for heat generated in the fluorescent member to dissipate into the heat dissipating substrate as seen in Applicant’s Paragraph 64 and Fig. 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ELMITO BREVAL/Primary Examiner, Art Unit 2875